994 So.2d 424 (2008)
ROLLS-ROYCE NORTH AMERICAN HOLDINGS INC., Appellant,
v.
ROYAL CARIBBEAN CRUISES LTD., Celebrity Cruises Inc., Millennium Inc., Infinity Inc., Summit Inc., and Constellation Inc., Appellees.
No. 3D08-120.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Akerman Senterfitt and Michael B. Chavies and Anthony J. Cuva and Christopher S. Carver, for appellant.
Fowler Rodriguez Valdes-Fauli and Maria Isabel Hoelle and Mary C. Broughton and Thomas Oppenheimer, for appellees.
*425 Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Sprint Corp. v. Telimagine, Inc., 923 So.2d 525, 528 (Fla. 2d DCA 2005).